Citation Nr: 0602059	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  01-08 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot contusion.

2.  Entitlement to service connection for dysthymia and 
attention-deficit hyperactivity disorder (ADHD), also claimed 
as depression and nerves.

3.  Entitlement to service connection for exogenous obesity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Coast Guard from June 1963 to June 1973.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2001 decision of the St. Petersburg Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for dysthymia and ADHD (claimed as 
nerves), and for residuals of a left foot contusion.  Also on 
appeal is a December 2002 rating decision which denied 
service connection for exogenous obesity and bilateral 
tinnitus.  In June 2004 the RO granted service connection for 
bilateral tinnitus; hence the matter of service connection 
for tinnitus is not before the Board.  In January 2003, the 
veteran appeared for a personal hearing before a Decision 
Review Officer at the RO, and in December 2005 a Travel Board 
hearing was held before the undersigned.  


FINDINGS OF FACT

1.  The weight of the evidence does not show that any current 
left foot disorder is causally related to service.  

2.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
veteran's first postservice year; and there is no competent 
evidence that any acquired psychiatric disability the veteran 
now has is related to his service.  

3.  Competent medical evidence does not reveal that the 
veteran has a chronic disability manifested by weight gain 
that is related to service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left foot contusion 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  Service connection for dysthymic and ADHD, also claimed 
as depression and nerves, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

3.  Service connection for exogenous obesity is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA's notice requirements are met.  The 
veteran was provided VCAA notice in April and November 2001 
correspondence from the RO, in a March 2003 statement of the 
case (SOC), in additional correspondence from the RO in 
February 2004, and in a November 2004 supplemental SOC 
(SSOC).  He was notified (in the April and November 2001 
correspondence, in the March 2003 SOC, in the February 2004 
correspondence, and in the November 2004 SSOC) of everything 
required.  Specifically, the correspondence, the March 2003 
SOC, and the November 2004 SOC informed the veteran of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his 
claims.  The veteran has had ample opportunity to respond and 
supplement the record subsequent to the notice, and has had 
ample opportunity to participate in the adjudicatory process.  

Regarding content of notice, the April 2001 and December 2002 
decisions, the March 2003 SOC, and the November 2004 SSOC 
informed the veteran of what the evidence showed and why the 
claims were denied.  He was advised by the April and November 
2001 correspondence, the March 2003 SOC, the February 2004 
correspondence, and the November 2004 SSOC, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The correspondence and the November 2004 SSOC informed the 
veteran of what information or evidence VA needed from him, 
and advised him of what the evidence must show to establish 
entitlement to the benefits sought.  The RO asked him to 
submit, or provide releases for VA to obtain, any pertinent 
records.  He was expressly asked to tell VA "about any 
additional information or evidence that you want [VA] to try 
to get for you" (see April 9 and November 19, 2001 letters), 
and "to also tell [VA] about any other records that may 
exist to support your claim."  (See February 2, 2004 
letter).  Everything submitted to date has been accepted for 
the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records) has been secured.  VA examination of the veteran's 
left foot, with pertinent clinical findings and opinions, was 
performed in April 2004, and the additional evidence was 
considered by the RO.  The Board has considered whether a VA 
examination or advisory opinion pertaining to the claims of 
service connection for dysthymia/ADHD and exogenous obesity 
is necessary.  A medical opinion or an examination is 
necessary (summarized):  If the record is insufficient to 
decide the claim, but contains evidence of a current 
diagnosis of the disability; establishes an event, injury, or 
disease in service; and indicates the current diagnosed 
disability may be related to the disease, injury, event in 
service.  38 C.F.R. § 3.159.  Here, an examination for a 
medical opinion pertaining to a psychiatric disorder and/or 
exogenous obesity is not indicated as there is no evidence of 
an event, chronic injury, or disease in service involving 
either a psychiatric disorder or obesity, and no competent 
evidence that any currently psychiatric disorder and/or 
obesity disorder may be related to service.  The RO has 
reviewed the claims de novo (see November 2004 SSOC).  
Evidentiary development is complete to the extent possible 
under the circumstances; VA's duties to notify and assist are 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  Mayfield, supra; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records include a June 1963 report of 
examination on the veteran's enlistment which is negative for 
any complaints or clinical findings of a left foot disorder 
or a psychiatric disorder.  On examination the veteran was 70 
inches tall and weighed 192 pounds.  Obesity was not 
diagnosed.  A May 1967 reenlistment examination was also 
negative for any complaints or clinical findings of a left 
foot or psychiatric disorder.  The veteran weighed 215 
pounds, and obesity was not diagnosed.  The examiner noted 
that the veteran's medical history included childhood polio, 
but he suffered no residuals of polio.  A February 1968 
clinical report shows that the veteran complained of left 
foot pain, swelling, and lack of mobility after he dropped a 
tool box weighing approximately 70 pounds on his left foot.  
X-rays of the left foot were negative.  There was soft tissue 
swelling and tenderness.  The diagnosis was contusion on the 
dorsal aspect of the left foot.  Treatment included rest, 
elevation, ice, and hot soaks of the left foot.  Service 
clinical records dated as early as August 1967 reveal that 
weight reduction plans were implemented as the veteran was 
considered overweight.  An August 1967 clinical record shows 
that he was 71 inches tall and weighed 236 pounds, and the 
examiner reported that the veteran was overweight.  The 
remainder of the service medical records show that the 
veteran was placed on relatively continuous weight reduction 
plans, and his weight was monitored at least monthly.  
Examination in November 1972 was negative for any left foot 
or psychiatric disorder, but diagnosis of exogenous obesity 
is shown.  A January 1973 service personnel record indicates 
that the veteran reported for a reenlistment interview.  It 
was noted at the interview that the veteran was qualified in 
all respects for reenlistment except for obesity, and for 
that reason alone he was not recommended for reenlistment.  A 
May 1973 report of examination on the veteran's separation 
from service was negative for any left foot disorder or 
psychiatric condition.  Examination revealed that the veteran 
was 71 inches tall and weighed 281 pounds.  Clinical 
evaluation of the endocrine system was normal.  The diagnosis 
was exogenous obesity, and the examiner noted that the 
veteran was "61 pounds over the maximum allowable weight."  
The remainder of the service medical records are negative for 
a left foot disorder or psychiatric disorder of any kind.  

The earliest postservice medical evidence revealing a 
psychiatric disorder is a September 1996 report of 
psychiatric evaluation by a private physician.  The veteran 
denied any formal prior psychiatric history, but he 
complained of a "[l]earning [d]isability or problem that 
keeps me from reaching my potential."  The physician 
reported that the veteran had a long history of disturbances 
in functioning dating back to his early childhood years.  The 
disturbances were described as motoric restlessness, poor 
impulse control, and poor attention and concentration.  The 
veteran stated that he felt he functioned more effectively as 
an adult in structured environments.  He told the physician 
that he served in the Coast Guard from approximately 10 years 
and "did well in that type of structure."  Examination 
revealed that the veteran was morbidly obese.  He 
demonstrated mild motor restlessness by frequently shifting 
his posture and position, and by constantly moving his 
extremities.  The diagnosis was dysthymia and ADHD, 
predominantly inattentive type.  

Additional medical records from the same private physician, 
dated from October 1996 to June 2000, reveal that the veteran 
continued to be seen for various psychiatric disorders.  The 
records show diagnoses, in pertinent part, of major 
depression, dysthymia, and ADHD.  In a June 2000 report, the 
physician reported that the veteran has a long history of 
easy distractibility, a very short attention span, mood 
lability, poor impulse control, low frustration tolerance, 
and a strong sense of underachievement.  The private 
physician's records do not contain any opinion or clinical 
finding concerning a relationship between the diagnosed 
psychiatric disorders and the veteran's service.  

Additional private medical records from October 1998 to April 
2001 reveal treatment the veteran received for numerous 
medical problems, including ADHD, diabetes, high blood 
pressure, sleep apnea, and ringing in his ears.  The records 
also show clinical findings of morbid obesity.  A callus on 
the veteran's left foot was noted on clinical reports dated 
in October 1998 and February 1999.  The records are negative 
for clinical findings or a medical opinion regarding a 
relationship between any of the medical disorders shown 
therein and the veteran's service.  

VA outpatient records from August 2001 to December 2002 show 
diagnoses, among other disorders, of ADHD, depression, 
obesity, diabetes, hypertension, sleep apnea, and post polio 
syndrome.  The records indicate that veteran was seen and 
treated primarily for symptoms related to his psychiatric 
disorders.  The outpatient reports indicate that he continued 
to be followed for ADHD by a private psychiatrist who had 
prescribed Ritalin for the disorder.  The outpatient records 
are entirely negative for any left foot disorder.  The 
records are also negative for clinical findings or a medical 
opinion regarding a relationship between any of the medical 
disorders shown therein and the veteran's service.  

At the January 2003 personal hearing, the veteran testified 
that he sustained a left foot injury in service when a 
toolbox he was maneuvering fell and landed on his left foot.  
He recalled that he was told to put ice on his left foot to 
relieve swelling and pain.  When asked if his left foot 
continued to trouble him during service after the initial 
injury, the veteran responded "I can't say it did.  It hurt 
the next couple of days afterward, but for the most part, it 
hasn't bothered me, or it didn't."  He reported that he 
began to experience left foot problems, which he described as 
numbness, subsequent to service in approximately 1994 or 
1995.  He allegedly reported the postservice left foot 
numbness to a civilian physician, but the physician "ignored 
it."  The veteran also testified that he was first diagnosed 
with ADHD in approximately 1994, and Ritalin had been 
prescribed.  He denied any nervous or emotional problems 
prior to service, and he denied seeking psychiatric care 
while on active duty.  He stated that psychiatric symptoms 
did not affect his performance in service at first, but 
toward the end of his service he "ran into a problem" that 
aggravated the symptoms to such a degree that he could no 
longer trust authority figures.  He related that he felt as 
though he were having a nervous breakdown when his superiors 
gave him conflicting orders as to whether he should pump the 
bilges of the ship on which he served.  He indicated that he 
was first treated for psychiatric symptoms in the mid-1990s, 
and his symptoms included a short temper, irritability, and 
difficulty concentrating.  

On VA orthopedic examination in April 2004, the veteran 
recounted the February 1968 incident in service when he 
dropped a 75 pound tool box on the dorsal aspect of his left 
foot.  He denied any prior history of left foot trauma other 
than the injury in service, and the examiner noted that the 
veteran was not being actively followed for any left foot 
condition.  The veteran complained of a dull aching pain over 
the dorsal aspect of the left foot, which was aggravated by 
standing for protracted periods of time and by walking long 
distances.  Examination revealed that he had normal heel-toe 
gait mechanics, and he needed no orthopedic assistive device.  
The veteran's shoes did not reveal any excess of lateral heel 
or sole wear, and he did not wear any arch supports.  A mild 
bilateral pes planus deformity was noted in the standing 
position.  There was mild pain on palpation over the dorsal 
aspect of the mid-left foot, and mild pain was noted at the 
region of his second and third metatarsal equina form joints 
and at the navicula equina form joint.  The plantar aspect of 
the left foot did not reveal any evidence of plantar 
callosity or transfer lesions.  There was good capillary 
refill of the toes and good range of motion.  Neurovascular 
status to the left foot was intact.  X-rays showed early 
osteoarthritis of the left mid-foot.  No acute fracture or 
dislocations were noted.  The diagnosis was mild 
osteoarthritis of the left mid-foot with mild loss of 
inversion and eversion.  The examiner noted that although the 
left foot demonstrated some loss of inversion and eversion, 
it was symmetrical as compared to the unaffected right foot.  
The examiner further stated:

The [veteran's] service medical records 
are silent for report to sick call and 
causation cannot be established in 
relationship to [his] tour of duty by 
this medical examiner without pure 
speculation.  At the present time the 
[veteran's] mild osteoarthritis of his 
left foot could be just as likely as not 
secondary to a normal aging process.  

In an addendum to the April 2004 VA examination report, the 
examiner explained that review of the veteran's service 
medical records revealed he was seen only once during service 
(in February 1968) for a contusion on the dorsal aspect of 
his left foot.  The examiner specifically noted that "this 
was a one time visit for a contusion or soft tissue injury of 
his left foot."  The examiner further stated:

It is felt within a reasonable degree of 
medical probability that [the veteran's] 
mild osteoarthritis of his left mid foot 
with loss of mild inversion and eversion 
is just as likely as not secondary to a 
normal aging process.  The [veteran] had 
a one time report to sick call for a soft 
tissue injury of his left foot in 1968 
and to opine that the [veteran's] 
arthritis of his left foot is related to 
this event would be pure speculation upon 
this examiner's behalf.  [The veteran] 
does not have significant service medical 
records that would indicate sufficient 
trauma to relate the arthritis of his 
left foot at the time in 1968.  

Additional VA outpatient records dated through January 2005 
show diagnoses and treatment of numerous medical problems, 
including ADHD, depression, and obesity.  Other than a 
plantar wart found under the left second toe on clinical 
evaluation in January 2003, the records are negative for 
complaints or clinical findings of any left foot disorder.  
The outpatient records dated through January 2005 are also 
negative for any clinical findings or medical opinion 
suggesting a relationship between the diagnosis of ADHD, 
depression, and obesity to any incident or injury in service.  

At the December 2005 hearing, the veteran reiterated that he 
sustained a left foot contusion during service when a heavy 
toolbox fell and landed on the foot.  He acknowledged that X-
rays of the left foot were negative, and that treatment was 
essentially limited to placing ice on the left foot and 
keeping the foot elevated.  He also acknowledged that he did 
not report for any follow-up treatment in service for the 
left foot injury.  He testified that he worked as a 
television repairman after his separation from service, and 
while performing that job he noticed that his left foot would 
ache sometimes, and less often he felt throbbing pain in the 
left foot.  He responded "yes" when asked if he had left 
foot pain from the day he sustained a left foot injury in 
service to the present.  Regarding his psychiatric symptoms, 
the veteran reiterated that such symptoms essentially 
manifested in service due to disagreements he had with 
superiors, and also due to conflicting orders he received 
from his superiors.  Apparently the ship upon which the 
veteran served began to take on water while in port.  The 
veteran felt that the bilges should be pumped, although his 
superiors ordered him not to pump the bilges.  The 
disagreement/conflicting orders apparently escalated until 
some of the ship's boilers began to malfunction, for which 
the veteran was allegedly blamed.  He testified that he then 
faced four counts of dereliction of duty, for which the 
ship's Captain ordered a "Captain's Mast" on the veteran 
and three fellow sailors.  The veteran reported that his 
"Captain's Mast" resulted in a $400 fine, restriction to 
the ship for one month, and a six month "suspended bust."  
In sum, the veteran stated that he felt he would likely 
suffer a nervous breakdown during service because of the way 
he was treated by superiors.  Regarding obesity, the veteran 
testified that he had to lose weight prior to service and he 
had no problem doing so.  He was able to maintain a 
"relatively stable" weight for a while after his 
enlistment, but when he eventually began to gain weight 
"they wouldn't do anything."  He stated that initially he 
did what he could to diet during service, "but no diet was 
ever set up for me."  He acknowledged that eventually he was 
placed on a diet in service, but he still managed to gain 
weight.  The veteran reported that he undertook strenuous 
physical activities immediately subsequent to service, and 
when he still failed to lose weight he reported to a private 
medical facility, where health care professionals were unable 
to provide any reason for why the veteran continued to gain 
weight despite his increased physical activity.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of a veteran who served on active duty for ninety 
days or more, and a psychosis becomes manifest to a degree of 
ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, notwithstanding that there 
is no record of evidence of such disease during service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where  
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.  
§ 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Regarding the claim of service connection for residuals of a 
left foot contusion, the statements and contentions of the 
veteran describing the symptoms of his left foot problems are 
competent evidence to the extent that he can describe what he 
experienced during and subsequent to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, his assertions 
that there is a nexus between a current left foot condition 
and service are not competent evidence.  As a layperson, the 
veteran lacks the training/expertise to establish medical 
nexus by his own unsupported opinions.  Id.  In this case, 
where the ultimate question regarding service connection is 
medical in nature, only independent medical evidence may be 
considered to support Board findings.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The record clearly shows that the veteran was treated for a 
left foot contusion during service in February 1968.  
However, the medical evidence also shows that the single 
episode of a left foot injury in service was acute, and 
resolved before his separation from service.  The May 1973 
examination on the veteran's separation from service was 
negative for complaints or diagnosis of a left foot disorder, 
or for any residuals of the February 1968 left foot 
contusion.  Postservice medical records first show a 
diagnosis of a left foot disorder (mild osteoarthritis with 
mild loss of inversion and eversion) on VA examination in 
2004, approximately 31 years postservice.  A lengthy time 
interval between service and the first clinical manifestation 
of the disability at issue postservice is, of itself, a 
factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. 
Cir. 2000).  Significantly, medical evidence (the April 2004 
VA examiner's opinion) attributes the veteran's current left 
foot complaints and symptoms to the normal aging process.  In 
fact, the April 2004 VA examiner expressly reported that it 
is within a reasonable degree of medical probability that the 
mild osteoarthritis of the veteran's left mid-foot is "just 
as likely as not secondary to a normal aging process."  
Furthermore, the examiner expressly stated that to opine that 
the current left foot arthritis is related to the contusion 
the veteran sustained in service would require pure 
speculation on the examiner's behalf.  There is no medical 
opinion to the contrary.  In the absence of any competent 
(medical) evidence of a nexus between a current left foot 
disorder and service, service connection for residuals of a 
left foot contusion is not warranted.  

Regarding the claim of service connection for dysthymia and 
ADHD, also claimed as depression and nerves, the service 
medical records, as noted above, are entirely negative for 
diagnosis or treatment of a psychiatric condition.  
Postservice medical records show diagnoses of various 
psychiatric disorders for which the veteran was treated 
subsequent to service.  The earliest documented diagnosis of 
a psychiatric disorder postservice is in September 1996, more 
than 23 years after the veteran's separation from service in 
June 1973.  As with the veteran's left foot claim, a lengthy 
time interval between service and the first clinical 
manifestation of the disability at issue postservice is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson, supra.  Furthermore, the 
record is devoid of any competent (medical) evidence that 
relates any current psychiatric disorder to service.  No 
competent (medical) evidence of record (either from VA 
physicians or the private physicians who have seen/treated 
the veteran in relation to the postservice-diagnosed 
psychiatric disorders), relates any of the variously 
diagnosed psychiatric disorders diagnosed since the veteran's 
separation from service to his active service.  As a 
psychosis was not manifested in the first postservice year, 
presumptive service connection under 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 is not for consideration.  

Again, the veteran's own contentions and testimony regarding 
a nexus between service and his variously diagnosed 
psychiatric conditions are not competent evidence.  He is a 
layperson and, as such, is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education 
(such as medical nexus).  See Espiritu, supra.  

In the absence of competent evidence of a nexus between the 
veteran's variously diagnosed acquired psychiatric disorders 
and his military service, service connection for dysthymia 
and ADHD, also claimed as depression and nerves, is not 
warranted.  See Hickson, 12 Vet. App. at 253.  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against this 
claim.

Regarding the claim of service connection for exogenous 
obesity, the service medical records show that during service 
the veteran was documented with various weight fluctuations 
and was diagnosed with exogenous obesity.  He was placed on 
several diets and weight checks.  The May 1973 examination on 
his separation from service reveals the highest weight noted 
during the veteran's service; 281 pounds.  The examiner 
diagnosed exogenous obesity, and noted that the veteran was 
"61 pounds over the maximum allowable weight."  As noted, 
clinical evaluation of the endocrine system in May 1973 was 
normal.  

Postservice medical evidence shows continued diagnosis of 
exogenous obesity.  The most recent diagnosis of obesity is 
shown in a January 2005 VA outpatient record.  The Board is 
aware that the veteran had weight problems during service, 
and notes that he has continued to gain weight since his 
separation from service.  However, the medical evidence does 
not suggest that the veteran's weight gain or his current 
obesity constitutes or is a manifestation of a chronic 
disability.  The evidence of record is entirely devoid of 
clinical findings showing that the veteran suffers from any 
type of endocrine disorder which would be manifested by a 
weight gain.  His weight gain has not been related by any 
medical evidence of record to any medical cause.  Absent 
competent evidence which suggests that the veteran's obesity 
constitutes a chronic disability, the Board has no basis on 
which to consider that veteran's obesity as more than a 
medical finding or symptom.  The Board notes that symptoms 
alone, without a finding of an underlying disorder, cannot be 
service connected.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  

In the absence of competent evidence of a nexus between the 
veteran's exogenous obesity and his military service, service 
connection for exogenous obesity is not warranted.  See 
Hickson, supra.  The doctrine of resolving reasonable doubt 
in the veteran's favor does not apply, as the preponderance 
of the evidence is against this claim.  




ORDER

Service connection for residuals of a left foot contusion is 
denied.

Service connection for dysthymia and ADHD, also claimed as 
depression and nerves, is denied.

Service connection for exogenous obesity is denied.  




	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


